Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt in view of Bjoraker.

Rosenblatt discloses:
A method comprising: 
receiving, from a sending party, value and associating the value with a payment instrument (Para. 0007, The method may comprise receiving financial card distribution information from a consumer, wherein the financial card distribution information identifies at least one recipient, Para. 0024, obtaining payment for distributed gift cards, Para. 0031, gift distribution information may identify…recipient, Para. 0032, preference data may include…value to be associated with the gift card);
issuing the payment instrument having the associated value (Para. 0007, preparing a communication…to provide the financial card to the recipient at the predetermined delivery time); 
Rosenblatt does not disclose, however, Bjoraker discloses:
determining if the value has been used prior to the expiration of a predetermined period of time; and if value remains on the payment instrument at the time of expiration, automatically returning the unused value to the sending party (Fig. 4, Para. 0036-0037, monitor use of voucher 408, distribution agency recaptures residual balance upon passing of an expiration date 412).
	One of ordinary skill would have been motivated to modify Rosenblatt with the recapture operation of Bjoraker for special circumstances such as a recipient who has not used the gift card. The examiner asserts that many gift cards go unused and therefore returning the unused value to the purchaser would be optimal. In the case of the vouchers of Bjoraker the distribution agency could put the unused value to use for another recipient.
.  
2. The method of claim 1 wherein the value is monetary value (Para. 0032, preference data may include…value to be associated with the gift card).  

Bjoraker not Rosenblatt discloses:
3. The method of claim 1 wherein the payment instrument is a coupon (Para. 0014, voucher takes the form of a stored-value card…account specifies which items can be purchased with the voucher (this is similar to a coupon).).  
 	One of ordinary skill would have been motivated to modify the pre-paid instrument of Rosenblatt as a voucher/coupon as in Bjoraker to provide relief or financial assistance for designated items such as food or other staples.

4. The method of claim 1 wherein the payment instrument is a pre-paid value card (Para. 0014, gift cad may be…pre-stored value).  

5. The method of claim 1 wherein issuing the payment instrument includes printing the payment instrument on a computer associated with the sending party or a designated receiving party (Para. 0023, media generator 102 may be a financial gift card printer…).  

Bjoraker, not Rosenblatt discloses:
6. The method of claim 1 wherein determining if the value has been used includes determining if a receiving party of the payment instrument has expended all of the value in one or more transactions prior to the expiration date (Para. 0040, If voucher 40 has not expired, method 500 continues to operation 514. In one embodiment, operation 512 is omitted from method 500. [0041] At 514, financial balance field 58 of account 50 is examined to determine if voucher 40 has any remaining balance).  
	See claim 1 rationale.

Bjoraker not Rosenblatt discloses:
7. The method of claim 1 wherein the expiration date is predetermined and wherein the method includes setting the expiration date by the sending party (Para. 0035, Distribution agency populates expiration field).  
	See claim 1 rationale.

Rosenblatt discloses:
9. A method of providing a pre-paid payment instrument to a purchaser comprising:  
receiving payment from a purchaser for a pre-paid payment instrument; associating a value to the pre-paid payment instrument, the value attributable to the payment (Para. 0007, The method may comprise receiving financial card distribution information from a consumer, wherein the financial card distribution information identifies at least one recipient, Para. 0024, obtaining payment for distributed gift cards, Para. 0031, gift distribution information may identify…recipient, Para. 0032, preference data may include…value to be associated with the gift card); 
issuing the pre-paid payment instrument to the purchaser or a designated receiver (Para. 0007, preparing a communication…to provide the financial card to the recipient at the predetermined delivery time);
Rosenblatt does not disclose, however, Bjoraker discloses:
determining if a pre-determined time has expired associated with the pre-paid payment instrument; if the pre-determined time has expired, determining if a portion of the value remains associated with the pre-paid payment instrument; and if a portion of value remains, automatically returning the portion of value to the purchaser (Fig. 4, Para. 0036-0037, monitor use of voucher 408, distribution agency recaptures residual balance upon passing of an expiration date 412).  
See claim 1 rationale.

10. The method of claim 9 further including: 
if a portion of value is returned to the purchaser, invalidating the pre-paid payment instrument (Invalidation is obvious given that payment instrument no longer has value and is expired).  

Bjoraker, not Rosenblatt discloses:
11. The method of claim 9 where the pre-paid payment instrument is a coupon (Para. 0014, voucher takes the form of a stored-value card…account specifies which items can be purchased with the voucher (this is similar to a coupon).).
	See claim 3 rationale.

Rosenblatt discloses:
12. A system comprising: 
a payment processor for receiving payments for pre-paid payment instruments (Para. 0024, gift distribution server…obtain payment); 
an issue engine for issuing pre-paid payment instruments to purchasers or designated receivers (Para. 007, processor…preparing a communication to the recipient to provide the financial card); 
Bjoraker, not Rosenblatt discloses:
a tracking engine operable to determine a time of issuance for each pre-paid payment instrument and a time of expiration of same; and a redemption engine operable to automatically return unused value to purchasers of pre-paid payment instruments at a time of expiration of same (Para. 0035, agency activates voucher…populates expiration data. Fig. 4, Para. 0036-0037, monitor use of voucher 408 by processor, distribution agency recaptures residual balance upon passing of an expiration date 412).  
See claim 1 rationale.

13. The system of claim 12 wherein the payment processor is operable to receive payment from a purchaser for the pre-paid payment instrument (Para. 0024, gift distribution server…obtain payment).  

14. The system of claim 12 wherein the issue engine is operable to issue a pre-paid value card or coupon to the purchaser or designated receiver upon successful processing of a payment by the payment processor (Para. 0024, gift distribution server…obtain payment. Para. 007, processor…preparing a communication to the recipient to provide the financial card).  

Bjoraker, not Rosenblatt discloses:
15. The system of claim 12 wherein the tracking engine is operable to track purchases made with the pre-paid payment instrument prior to the-expiration time (Fig. 4, Para. 0036-0037, monitor use of voucher 408 by processor).  
	See claim 1 rationale.

16. The system of claim 12 further comprising a pre-payment index operable to retain a value that is associated with a given pre-paid payment instrument at a given time (Upon receiving the gift distribution information, server 104 may store the information in database 106 (stage 204). Further, for each customer, database 106 may contain
a record associating relevant gift card information with the respective customer. The record may, for instance, reflect the gift distribution information received in stage 202, as well as various status information generated by system 100 with
respect to distribution of the gift card or recipient 114's use of the gift card).  

17. The system of claim 16 wherein the index is a database (See claim 16 rejection).  

18. The system of claim 16 wherein the payment processor, issue engine, tracking engine and redemption engine are included in a server portion of the system (See server, processor from claim 12), the system further comprising a client portion, the client portion operable to receive the pre-paid payment instrument from the server portion and print the pre-paid payment instrument for use by the purchaser or designated receiver (Para. 0025, 104. The software may also be stored, at least
partially, on a client station ( e.g., a computer terminal accessible by customer 112 and/or recipient 114) and may be partially downloaded and/or installed on the client station prior to, during, or after accessing gift distribution system 100, obvious that client station would include a printer).

Rosenblatt discloses:
19. A pre-paid value issuer comprising: 
means for attributing a received payment to a pre-paid value mechanism (Para. 0024, gift distribution server…obtain payment);
Bjoraker, not Rosenblatt discloses:
means for determining if the pre-paid value mechanism has expired; and 
means for automatically returning an un-used value portion of the pre-paid value mechanism to a purchaser at an expiration time associated with the pre-paid value mechanism (Para. 0016, redemption organization network…track vouchers, Para. 0036, monitor vouchers, Para. 0037, distribution agency recaptures unredeemed balance after expiration).  
	See claim 1 rationale.

20. The pre-paid value issuer of claim 19, further comprising: 
means for issuing the pre-paid value mechanism to a purchaser (Para. 007, processor…preparing a communication to the recipient to provide the financial card); 
means for tracking purchases associated with the pre-paid value mechanism; and19Attorney Docket No. 23543-002001 means for tracking remaining value associated with the pre-paid value mechanism (Para. 0036, system 100 would clear any purchase transactions made using the gift credit card until recipient 114 has exceeded the pre-paid balance. System 100
may then monitor the use of the card by recipient 114 to determine when the pre-paid balance is exceeded.).

Bjoraker, not Rosenblatt discloses:
21. The pre-paid value issuer of claim 19, wherein the pre-paid value mechanism is a coupon (Para. 0014, voucher takes the form of a stored-value card…account specifies which items can be purchased with the voucher (this is similar to a coupon).).    
	See claim 3 rationale.

Rosenblatt discloses:
22. A computer program product embodied in a tangible media including instructions included thereon for causing a processor (Para. 0041) to: 
attribute a value to a pre-paid payment instrument (Para. 0024, obtain payment for gift cards.) ; 
Bjoraker, not Rosenblatt discloses:
determine an expiration time associated with the pre-paid payment instrument (Para. 0035, populates expiration field); and automatically return an un-used portion of value associated with the pre-paid payment instrument at the expiration time (Para. 0016, redemption organization network…track vouchers, Para. 0036, monitor vouchers, Para. 0037, distribution agency recaptures unredeemed balance after expiration).  
	See claim 1 rationale.

23. The computer program product of claim 22 further comprising instructions for issuing the pre-paid payment instrument to a party providing the value or a designated recipient (Para. 0007, preparing a communication to the recipient to provide the financial card to the recipient at the predetermined delivery time).  

24. The method of claim 22 further comprising instructions for printing the pre-paid 
instrument for a party providing the value or a designated recipient (Para. 0025, The software may also be stored, at least partially, on a client station ( e.g., a computer terminal accessible by customer 112 and/or recipient 114) and may be
partially downloaded and/or installed on the client station prior to, during, or after accessing gift distribution system 100. Obvious that the client station would comprise a printer and capability to print).  

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt in view of Bjoraker as applied to claim 1 and further in view of Newsday.

Rosenblatt does not disclose however, Newsday discloses:
8. The method of claim 1 wherein returning the unused portion of value includes returning the unused portion to the sending party less a restocking fee (charging and deducting a fee from the unused balance before sending the user a refund (Pg. 2, Para. 6).  
	One of ordinary skill would have been motivated to modify Rosenblatt with the fee of Newsday to increase operational profit.

Claim Objections
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20 and 21 are objected to because of the following informalities:  the claim are.  Appropriate correction is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694